Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 31, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  148927(54)                                                                                               Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  MATTHEW HELTON,                                                                                    Richard H. Bernstein,
                                                                                                                     Justices
          Plaintiff-Appellant,
                                                                   SC: 148927
  v                                                                COA: 314857
                                                                   Oakland CC Family Division:
                                                                     2012-798218-DP
  LISA MARIE BEAMAN and DOUGLAS
  BEAMAN,
             Defendants-Appellees.
  _________________________________________/

        By order of the Chief Justice, the motion of the State Bar of Michigan Family Law
  Council to file a late amicus curiae brief is GRANTED. The amicus brief submitted on
  March 26, 2015, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 31, 2015
                                                                              Clerk